UNITED STATES DISTRICT COURT                                                      INtJRLE
EASTERN DISTRICT OF NEW YORK                                                US   DISTRICT ~i OFFICE
                                                                                          , lJRT FD Ny
-----------------------------------------------------------------------X
                                                                           *       NOV 15 2019      .
LORREN WHITFI ELD,
                                                                           BROOKLYN OFFICE
                                                                                                   *
                          Plaintiff,
                                                                           DECISION & ORDER
                 V.                                                        19-CV-176 (WFK)(LB)

ROBERT MEYERSON, GREGORY GREENE,
MIKELLE V .KOMOR, and MICHAEL SANTANGELO, :

                          Defendants.

-----------------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        On October 29, 20 19, Magistrate Judge Lois Bloom fil ed a sua sponte Report and

Recommendation recommending the Court dismiss without prejudi ce the above-captioned action

for failure to file proof of proper service for defendants Meyerson, Santangelo, Greene, and

Komar pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. See ECF No. 25. Plaintiff

did not fi le any objections, which were due by November 12, 20 19.

        The Court reviews a Report and Recommendation for clear error when no objections

have been filed. See Covey v. Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007) (Garaufis,

J.). We find no such error here. The Court adopts the Report and Recommendation of Judge

Bloom in its entirety. Accordingly, this action is dismissed without prejudice. The Clerk of

Court is respectfu lly directed to close this case.

                                                             SO ORDERED.



                                                                           s/WFK

Dated: November 13, 2019
       Brooklyn, New York
